Exhibit 10.ii.(h)


PROMISSORY DEMAND NOTE

U. S.
$300,000,000.00                                                                                                                                                                                                                                        December
31, 2001
Chicago, Illinois

FOR VALUE RECEIVED, PHOSPHATE RESOURCE PARTNERS LIMITED PARTNERSHIP (formerly
known as Freeport-McMoran Resource Partners, Limited Partnership the "Borrower")
promises to pay to the order of IMC GLOBAL INC. ("IMC") on demand at the
principal office of IMC at 100 South Saunders Road, Lake Forest, IL 60045, or at
such other place as the holder of this Note may from time to time designate in
writing, the principal sum of up to U.S. THREE HUNDRED MILLION and NO/100
DOLLARS (U.S. $300,000,000.00) or, if less, the amount advanced by IMC to the
Borrower under this Note together with interest on the principal amount of this
Note from time to time outstanding at the rates and in the manner specified
hereinbelow.  All payments on this Note shall be made in lawful money of the
United States and in immediately available and freely transferable funds at the
place of payment and shall be paid no later than 2:00 p.m. (Chicago time) on the
date when due, without set-off or deduction of any kind.

IMC shall record on its books or records the principal amount of each advance
made, all payments of principal and interest and the principal balances from
time to time outstanding.  IMC's books and records with respect to the principal
amount due and the amount of interest payable thereon shall be deemed correct
absent manifest error.

Interest shall be computed on the basis of a year of 360 (or 365 or 366, as the
case may be) days and actual days elapsed at a per annum rate equal to (i) the
LIBOR Rate for the Interest Reset Date next preceding the applicable Interest
Payment Date plus (ii) 1.00%, or at such other rate as prescribed by statute. 
For purposes of this Note:

                "Interest Reset Date" shall mean December 22, 1997 and
thereafter the first day of each January, April, July and October, commencing
with April 1, 1998.

                "LIBOR Rate" shall mean the rate per annum as determined by IMC
(rounded upwards, if Necessary, to the nearest 1/16th of one percent) based on
the rates at which U.S. Dollar deposits.  For a period closest in approximation
to ninety (90) days are displayed on page "LIBOR-USD FIX 3 MONTH" screen of the
Bloomberg L.P. service or such other page as may replace the "LIBOR-USD FIX  3
MONTH"  page on that service for the purpose of displaying the London interbank
offered rates of major banks as of 11:00 a.m. (London time) two (2) business
days prior to the first day of such interest period (it being understood that if
at least two (2) such rates appear on such page, the rate of interest will be
the arithmetic mean of such displayed rates); provided that in the event no such
rate is shown, the LIBOR Rate shall be the rate per annum (rounded upwards, if
necessary, to the nearest 1/16th of one percent) based on the rates at which
U.S. Dollar deposits for a period closest in approximation to such interest
period are displayed on page "LIBOR" of the Reuters Monitor Money Rates Service
or such other page as may replace the LIBOR page on that service for the purpose
of displaying London interbank offered rates of major banks as of 11:00 a.m.
(London time) two (2) business days prior to the first day of such interest
period (it being understood that if at least two (2) such rates appear on such
page, the rate will be the arithmetic means of such displayed rates); provided
further that in the event fewer than two (2) such rates are displayed; or if no
such rate is relevant, the rate shall be the arithmetic mean of the rates quoted
by major banks in New York City, selected by IMC, at approximately 11:00 a.m.
(New York City time) on the first day of such interest period to leading
European banks for U.S. Dollar deposits for a period closely approximating such
interest period.

Accrued interest shall be payable quarterly on the last day of December, March,
June and September and at maturity, commencing with the first of such dates to
occur after the date hereof, or as the parties hereto may otherwise agree (each
such date, an "Interest Payment Date").  The Borrower shall, on demand, pay
interest (calculated on the basis of a 360-day year for the actual number of
days elapsed) on any overdue principal and on any other amounts overdue
hereunder for each day from the date of payment theron was due to the date of
actual payment, at a rate per annum equal to the lesser of (i) the maximum
permissible amount under applicable state and federal usury laws and (ii) 2%
above the interest rate applicable to such amounts immediately prior to the date
such overdue amount became due.

Should any payment of principal or interest become due and payable on any day
other than a business day (business day being any day not a Saturday, Sunday or
legal holiday in Chicago, Illinois) the maturity thereof shall be extended to
the next succeeding business day and interest shall continue to accrue at the
applicable rate until such payment is made.  The Borrower hereby expressly
waives presentment, demand, protest or notice of any kind with respect to this
Note.

It is expressly understood and agreed by the Borrower that (i) the principal
balance of this Note includes a portion of the Borrower's indebtedness hitherto
evidenced by that certain Promissory Demand Note dated as of December 22, 1997
in the aggregate maximum principal amount of $200,000,000.00 (the "Existing
Note"), and (ii) to the extent such indebtedness is included in the principal
balance of this Note, this Note (a) merely re-evidences such indebtedness, (b)
is given in partial substitution for, and not in payment of, the Existing Note
and (c) is in no way intended to constitute a novation of the Existing Note.

The Borrower represents and warrants that the obligation of the Borrower to pay
principal, interest and all other sums payable under this Note ranks (and so
long as any such obligation remains outstanding hereunder, will continue to
rank) at least pari-passu in all respects with all other unsecured and
unsubordinated loans, debts, guaranties and other obligations incurred, created,
assumed or guaranteed by the Borrower.

The indebtedness evidenced hereby may be prepaid in whole or in part at any time
and from time to time without premium or penalty.

The failure of IMC to exercise any of its rights, powers or remedies hereunder
in any instance shall not constitute a waiver thereof in that or any other
instance and no single or partial exercise by IMC of any right, power or remedy
shall preclude other or further exercise thereof or any  exercise of any other
rights, powers or remedies.

This Note shall be governed and construed in accordance with the laws of the
State of Illinois.

PHOSPHATE RESOURCE PARTNERS
LIMITED PARTNERSHIP
By:  IMC Global Inc., its Administrative
        Managing General Partner


By:___________________________
Name:  E. Paul Dunn, Jr.
Title:    Vice President and Treasurer

Return to PLP Form 10-K [plpform10k2002.htm]